UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4410


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PIERCE YARNELL BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:15-cr-00074-GEC-1)


Submitted:   January 26, 2017             Decided:   January 31, 2017


Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Randy V. Cargill,
Assistant Federal Public Defender, Roanoke, Virginia, for
Appellant. John P. Fishwick, Jr., United States Attorney,
Ashley B. Neese, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pierce Yarnell Brown appeals his conviction for possession

of a firearm by a convicted felon.                  He challenges the denial of

his motion to suppress the firearm, arguing that the officer

lacked probable cause to search his moped.                         We disagree, and

thus, we affirm Brown’s conviction.

       In   reviewing   a     district    court’s         ruling   on   a   motion    to

suppress, we defer to the district court’s factual findings,

setting them aside only if clearly erroneous, and review its

legal conclusions de novo.               United States v. Blake, 571 F.3d
331, 338 (4th Cir. 2009).          When the district court has denied a

motion to suppress, “the evidence must be construed in the light

most favorable to the Government.”                   United States v. Uzenski,

434 F.3d 690, 704 (4th Cir. 2006).

       Warrantless    searches     “are       per    se   unreasonable        under   the

Fourth Amendment—subject only to a few specifically established

and    well-delineated      exceptions.”            California     v.   Acevedo,      500
U.S. 565,   580   (1991)    (internal       quotation      marks     and    citation

omitted).      One exception to the warrant requirement concerns

automobiles because of their inherent mobility and the risk that

contraband     inside   the    vehicle     could      disappear      while     officers

obtained a search warrant.          California v. Carney, 471 U.S. 386,

390-91 (1985).       “If a car is readily mobile and probable cause

exists to believe it contains contraband, the Fourth Amendment

                                          2
. .   .   permits        police      to   search      the     vehicle       without    more.”

Maryland v. Dyson, 527 U.S. 465, 467 (1999) (internal quotation

marks and citation omitted); Carney, 471 U.S. at 393-94 (noting

that vehicle exception should apply to all “movable vessels”

subject to Government licensing and inspection).                             Probable cause

to search exists if, given the totality of the circumstances,

there is a “fair probability that contraband or evidence of a

crime will be found in a particular place.”                              Illinois v. Gates,

462 U.S. 213, 238 (1983).                 Whether the warrantless search is of

an automobile or of a closed container within an automobile, the

limitation is the same:               the scope of the search is “defined by

the   object      of    the    search     and       the    places    in    which    there   is

probable     cause       to   believe      that       it    may     be    found.”      United

States v. Ross, 456 U.S. 798, 824 (1982).

      The district court found probable cause based on the small

amount of marijuana recovered from Brown’s person, as well as

Brown’s nervous behavior and his location in a high crime area.

Brown relies on our decision in United States v. Baker, 719 F.3d
313 (4th Cir. 2013).                In Baker, Baker’s passenger was found in

possession of heroin, crack cocaine, and a digital scale.                                   On

the basis of this and the passenger’s behavior (trying to walk

away,     struggling         with    police     officers),          the    police    searched

Baker’s     car        and    seized      heroin,         crack     cocaine,       methadone,

marijuana, and a handgun.                 Id. at 315.             We held that probable

                                                3
cause exists to search a vehicle when “a police officer lawfully

searches a vehicle’s recent occupant and finds contraband on his

person.”        Id. at 319.       Brown contends that, while this statement

is broad, the facts of Baker are much narrower and the case

should be understood to hold only that such a search is proper

when, as in Baker, items are found “indicating involvement in

the drug trade” prior to the search.                        Id.     Brown also contends

that his nervousness was of “limited significance” because most

citizens would be nervous when confronted by the police.                                   See

United States v. Wald, 216 F.3d 1222, 1227 (10th Cir. 2000).

       Thus, Brown asserts that a small amount of marijuana found

on   the   driver     is   insufficient         to    provide       probable       cause     to

believe    the     vehicle    contains      evidence          of    criminal       activity.

This   argument      finds     no    support         in    our     precedent       that    the

detection of marijuana odor is sufficient to establish probable

cause.     United States v. Palmer, 820 F.3d 640, 650 (4th Cir.

2016).     Further, other circuits have found contrary to Brown’s

assertion.        See United States v. Johnson, 383 F.3d 538, 545-46

(7th Cir. 2004) (finding that “discovery of a banned substance

(drugs)    on     Johnson’s    person      clearly         provided    .   .   .    probable

cause to search the trunk of the vehicle . . . since the officer

had a reasonable basis for believing that more drugs or other

illegal    contraband      may      have   been       concealed       inside”);       United

States     v.    Parker,     72 F.3d 1444,          1450-51    (10th     Cir.       1995)

                                            4
(finding    probable    cause      to    search     trunk       based    on    smell   of

marijuana    combined       with   corroborating      evidence          of    contraband

(powder    residue   and     marijuana     cigarette        found   on       occupant)).

Finally, probable cause in this case did not rest solely on the

discovery of marijuana on Brown’s person; the officer also noted

that Brown was unusually nervous and that Brown was stopped in

an area known for drug trafficking.                 Given the totality of the

circumstances, we find that the officer had probable cause to

search Brown’s moped. *

     For    these    reasons,      we    affirm     Brown’s       conviction.          We

dispense    with     oral     argument     because        the     facts       and   legal

contentions    are   adequately         presented    in     the   materials         before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




     * The district court also upheld the search finding that the
firearm would have been inevitably discovered during an
inventory search of the moped.    Brown challenges the towing of
his moped as violative of police procedure.      Because we find
that probable cause existed to search Brown’s moped, we decline
to address this issue.



                                          5